                Case 2:18-cr-00141-MCE Document 52 Filed 11/04/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00141 MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   BRIAN FORMICONI,                                    DATE: November 12, 2020
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case is set for status hearing on November 12, 2020. On May 13, 2020, this Court issued
18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

20 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
21 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after

22 May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial emergency,

23 were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health
25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00141-MCE Document 52 Filed 11/04/20 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 On April 27, 2020, this Court vacated the May 21,
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00141-MCE Document 52 Filed 11/04/20 Page 3 of 4


 1 2020 status conference and continued it to June 11, 2020. United States v. Lewis, 611 F.3d 1172, 1176

 2 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”). By stipulation,

 3 the parties excluded time to June 11, 2020 on May 20, 2020. Also on May 20, 2020, the government

 4 produced the product of a cell search at the main jail.

 5                                                STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8          1.       By previous order, this matter was set for status on November 12, 2020.

 9          2.       By this stipulation, defendant now moves to continue the status conference until January

10 21, 2021, and to exclude time between November 12, 2020, and January 21, 2021, under 18 U.S.C.

11 § 3161(h)(7)(A), B(iv) [Local Code T4].

12          3.       The parties agree and stipulate, and request that the Court find the following:

13                   a)     The government has represented that the discovery associated with this case

14          includes hundreds of pages of discovery and a large amount of digital evidence. All of this

15          discovery has been either produced directly to counsel and/or made available for inspection and

16          copying. The government produced additional material recovered from a cell search in April

17          2020.

18                   b)     Counsel for defendant desires additional time to investigate restitution issues and

19          possible defenses. Counsel for defendant will need time to review the materials from the cell

20          search and its possible effects on the trial evidence in the case. Additionally, counsel for the

21          defendant has had difficulty meeting with the client in person to review the matter.

22                   c)     Counsel for defendant believes that failure to grant the above-requested

23          continuance would deny him/her the reasonable time necessary for effective preparation, taking

24          into account the exercise of due diligence.

25                   d)     The government does not object to the continuance.

26                   e)     Based on the above-stated findings, the ends of justice served by continuing the

27          case as requested outweigh the interest of the public and the defendant in a trial within the

28          original date prescribed by the Speedy Trial Act.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00141-MCE Document 52 Filed 11/04/20 Page 4 of 4


 1                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2          et seq., within which trial must commence, the time period of November 12, 2020 to January 21,

 3          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 4          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 5          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 6          interest of the public and the defendant in a speedy trial.

 7          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.
10          IT IS SO STIPULATED.

11

12   Dated: November 3, 2020                                   MCGREGOR W. SCOTT
                                                               United States Attorney
13

14                                                             /s/ ROGER YANG
                                                               ROGER YANG
15                                                             Assistant United States Attorney
16

17   Dated: November 3, 2020                                   /s/ Thomas A. Johnson
                                                               Thomas A. Johnson
18                                                             Counsel for Defendant
19                                                             BRIAN FORMICONI

20
                                             FINDINGS AND ORDER
21
            IT IS SO ORDERED.
22
     Dated: November 3, 2020
23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
